Citation Nr: 1038487	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a separate evaluation for residuals of right jaw 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from April 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in February 2010 for additional 
development.  The development has been completed and the case 
returned to the Board for disposition.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Functional residuals of right jaw fracture are not shown.


CONCLUSION OF LAW

A separate evaluation for residuals of right jaw fracture is not 
warranted.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

This claim arises from a claim for increase received by VA in 
August 2006.  The Board finds that the VCAA letter sent to the 
appellant in September 2006 and August 2008 essentially complied 
with statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence VA 
was responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.  Additionally, VA 
provided notice of the disability rating and effective date 
elements of the claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Relevant medical 
records have been associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant a VA dental examination 
and obtained a medical opinion on his behalf.  The Board notes 
that the recent VA dental examination is adequate as it reflects 
a pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion supported 
by a medical rationale.  The adequacy of this examination has not 
been challenged by either the appellant or his representative.
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to a Separate Evaluation

As an initial matter, the Board notes that the RO has accepted 
that there was an in-service trauma and fracture.  The issue is 
whether a separate evaluation should be assigned.  As further-
explained, the Board concludes that mere x-ray evidence of a 
prior fracture, without misalignment, pain, tenderness, 
limitation of motion or limitation of function does not warrant a 
separate evaluation, even though the fracture is recognized as 
service-connected.

The appellant seeks a separate evaluation for residuals of jaw 
fracture.  Correspondence from the appellant reflects that he 
believes a separate disability rating is warranted for sclerosis 
in the mandible.  Historically, the appellant sustained injuries, 
to include a fracture of the mandible, from a truck accident in 
service.  In a May 1948 rating decision, service connection was 
established for residuals of trauma to include mandible fracture 
and scars of the scalp and jaw at the noncompensable disability 
level.  In February 2010, the Board assigned a 30 percent rating 
for scars, scalp and jaw, residuals of trauma, and fracture of 
right jaw under Diagnostic Codes pertaining to evaluating scars.  
Also, at this time, the Board remanded the issue of entitlement 
to a separate evaluation for residuals or right jaw fracture.  It 
was noted that the evidence shows complaints of right jaws pain 
and areas of sclerosis of the mandible.
Pursuant to a February 2010 Board remand, VA scheduled the 
appellant for a VA examination.  A VA examination was conducted 
in April 2010.  Report of examination reflects a review of the 
documented medical history to include service treatment records 
showing treatment for injuries sustained in March 1945.  It was 
noted that the appellant had interdental wiring and debridement 
in service.  On current examination, the appellant complained of 
residual right side jaw pain.  Date of onset was reported as 
1980's.  He denied treatment.  Objectively, there was no evidence 
of loss of bone of maxilla or mandible, malunion or nonunion of 
maxilla or mandible, limitation of motion, loss of bone of the 
hard palate, osteoradionecrosis, osteomyelitis, loss of substance 
of body of maxilla or mandible, or difficulty with speech.  
Testing showed temporomandibular limitation, and loss of 
dentition with receding gums (secondary to loss of dentition), 
multiple carious teeth, and gingivitis and plaque formation on 
the upper and lower teeth.

On February 2010 report of examination, the examiner noted that 
dental x-ray of January 2007 revealed some areas of sclerosis in 
the mandible; condyles were intact; the coronoids were not well 
visualized; the maxilla was demineralized; and no mass lesion was 
seen.  The examiner further noted that dental x-ray of September 
2006 showed normal study and good movement of the condyle of the 
mandible in the open and closed mouth; the temporomandibular 
joint was intact with smooth articulating surface.  Dental x-rays 
dated May 1949 and April 1987 reflect findings consistent with 
old healed fracture; x-ray of 1949 further indicated that there 
was no loss of bone substance or teeth, and that occlusion of 
teeth was excellent.

The diagnoses on report of examination dated February 2010 were 
mandibular fracture, healed right; gingivitis; and periodontitis.  
The examiner opined that, although the appellant sustained jaw 
fracture in 1945 during service, x-rays show that there is no 
residual injury except for the healed fracture line.  The 
examiner related the appellant's pain to factors other than right 
jaw fracture; these factors were gingivitis (plaque caused the 
gingiva to become swollen and tender), carious teeth, and 
receding gums (ageing and lack of dentition).  The examiner noted 
the appellant did not have mandibular misalignment or 
temporomandibular joint (TMJ) dysfunction.
Analysis

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  The types of 
dental and oral conditions covered are: loss of teeth due to bone 
loss of the body of the maxilla or the mandible due to trauma or 
disease such as osteomyelitis, but not periodontal disease.  See 
38 C.F.R. §§ 4.150, Diagnostic Code 9900-9913.

Upon careful consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a separate disability rating for residuals of right 
jaw fracture.  38 U.S.C.A. § 1151 and 38 C.F.R. § 4.150.  The 
more probative evidence of record shows that the appellant has no 
residual disability associated with the jaw fracture sustained in 
service.  Although the appellant has pain, this has been 
attributed to gingivitis, carious teeth, and receding gums.  
Therefore, the Board finds that, in the absence of residual 
disability related to the in-service trauma, a separate rating is 
not warranted.

The Board assigns greater probative value to the medical opinion 
of record than to the opinions of the appellant and his 
representative.  In some circumstance, lay evidence constitutes 
competent evidence to establish a medical fact, such as 
difficulty chewing or pain.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  
Here, the appellant is competent to report an in-service injury 
and such is confirmed.  He is also competent to report that he 
has pain.  However, he has not alleged continuity of 
symptomatology.  Furthermore, the better trained medical 
professional attributed the post-service findings to remote 
events rather than to the in-service injury.  When it comes to 
reviewing x-ray results and clinical examination, the Board 
concludes that the opinion of the VA examiner is far more 
probative than a lay opinion.  Although the Board finds the 
appellant credible concerning the in-service event and his post-
service pain, his opinion regarding a nexus is contradicted by 
the more probative medical evidence.  In reaching this 
determination, the Board has considered direct and secondary 
service connection, but finds that the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303 (Compensation may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
service); see also 38 C.F.R. § 3.310 (Disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected to include any increase in 
disability (aggravation)).

Accordingly, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board sympathizes with the appellant and regrets that a more 
favorable decision could not be rendered on his behalf, but 
ultimately the Board is constrained by the evidence of record.


ORDER

A separate evaluation for residuals of right jaw fracture is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


